Citation Nr: 1821902	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-connected tinnitus, on an extraschedular basis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1995 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the pendency of the appeal, the RO increased the rating for arthritis of the lumbar spine to 20 percent.

This case was previously before the Board in March 2016, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, in October 2017, the AOJ granted service connection and a 10 percent rating for right lower extremity radiculopathy, effective September 19, 2017.  The ratings for arthritis of the lumbar spine and tinnitus were otherwise confirmed and continued, and the case was returned to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's lumbar spine disability was last evaluated in September 2017.  The examiner indicated that he was unable to describe the Veteran's functional loss due to flare-ups in terms of loss of range of motion because he was not having a flare-up at the time of the examination.  This examination must be returned as inadequate for rating purposes, pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Following development sought in the Board's March 2016 remand, the AOJ issued a supplemental statement of the case (SSOC) to the Veteran in October 2017.  The SSOC was not mailed to the Veteran's most recent address of record (as reflected, for example, in an October 2017 Report of General Information), and was returned as undeliverable.  On remand, the AOJ should provide a copy of the October 2017 SSOC to the Veteran at his current address.

Accordingly, the case is REMANDED for the following action:

1.  Mail a copy of the October 2017 SSOC to the Veteran at his current address.

2.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact and the Veteran should be notified.

3. Afford the Veteran an appropriate VA examination to assess the nature and severity of his service-connected lumbar spine disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue, and/or incoordination significantly limits functional ability during flares or with repetitive use, and if so, the examiner must estimate range of motion during such flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and express the extent of loss in range of motion in terms of degrees.  If there is no pain and/or no limitation of function, that must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

The examiner should also specifically address the impact the Veteran's lumbar spine disability has on functions relating to physical and sedentary employment.

The examiner must provide a complete rationale for all the findings and opinions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Upon completion of the development outlined above and any additional development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran an SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

